Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed February 6, 2021 in reply to the Non-final Office Action mailed October 6, 2020. Claims 1 and 9 have been amended; claims 3, 10, 13, 14, and 21 have been canceled; and claims 22-25 have been newly added. Claims 4, 15, 16, and 20 have been withdrawn. Claims 1, 2, 5-9, 11, 12, 17-19, and 22-25 are currently under examination in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 112(a)
Claims 1 and 9 have been satisfactorily amended to remove new matter. Therefore, the 35 USC 112(a) rejection presented in the Non-final Office Action mailed October 6, 2020 is hereby withdrawn.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24, which depends from claim 1, stipulates in a wherein clause that “the amphiphilic material forms micelles and the micelles are deposited onto the agrochemical”. In claim 1, however, the capsule comprises the amphiphilic material which encapsulates the agrochemical. Claim 24, therefore, appears to be incongruous with the subject matter of claim 1 from which it depends. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9, 11, 12, 17-19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (PeerJ. 2016. 4:e2524; DOI 10.7717/peerj.2524), in view of Tu et al. (Biomed Res Int. 2016; 2016 DOI: 10.1155/2016/3251357), and Basak et al. (Langmuir. 2013; 29: 4350-4356).***
***In view of the present amendment, in which the limitation of an HLB of 1-11 has been removed from the claims, the Raval et al. reference, previously cited to address this particular limitation, is thus no longer required, and has thus been removed from the body of the rejection.
Applicant Claims
Applicant’s elected subject matter is directed to a seed coated with a plurality of capsules each comprising PEO-PPO-PEO (i.e. an amphiphilic triblock copolymer) encapsulating Bacillus thuringiensis (i.e. the agrochemical), and further comprising gum Arabic; wherein the amphiphilic material has a HLB value of 1-11 and a CMC of 0.0001-50 wt%, and wherein the capsules are 10 nm to 500 µm in size.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Bashir et al. disclose a composition comprising a plurality of microcapsules each comprising an amphiphilic copolymer encapsulating Bacillus thuringiensis (i.e. the agrochemical, i.e. a bacteria), which can comprise further additives, including a UV screening agent and an agent to trigger pH dependent release at pH ≥ 8.5; wherein the encapsulated agrochemical has a slower release than un-encapsulated agrochemical, and wherein Bacillus thuringiensis (i.e. the agrochemical, i.e. a bacteria) is widely used to control lepidopteran pests in agriculture.
Tu et al. disclose that microencapsule compositions containing Bacillus bacteria and gum Acacia (i.e. as a thickener) can be coated onto a seed (e.g. a cotton seed) to form a film coating; wherein the microcapsules are about 5-15 µm in size, and the size is optimally uniform, and wherein the said microcapsule film coating improves pest resistance and affords other key benefits, such as e.g. increased germination rate, plant height, whole plant fresh weight, whole plant dry weight, and shoot length. 
et al. disclose spherical Pluronic F127 micelles (i.e. Pluronic F127 has an amphiphilic PEO-PPO-PEO triblock structure, CMC value of 0.725%, and a HLB value of 18-23***) that encapsulate active agents, and that Pluronic F127 molecules, above the critical micelle concentration self-aggregate in aqueous solutions to form the said spherical micelles, which Pluronic micelles alone, being non-ionic, are not directly affected by pH (i.e. are thus stable at all pH levels), but which certainly can be outfitted with certain agents to exhibit pH dependent release of the encapsulated active.
Ascertainment of the Difference Between the Scope and Content of the Prior Art and the Claims (MPEP §2141.02)
Bashir et al. do not explicitly disclose that the amphiphilic copolymer is a PEO-PPO-PEO triblock copolymer (with a HLB value of 14-18) in the form of a micelle, that the composition further contains gum Arabic, and that the composition is coated onto a seed. These deficiencies are cured by the teachings of Tu et al. and Basak et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Bashir et al., Tu et al., and Basak et al., outlined supra, to devise Applicant’s coated seed. 
Bashir et al. disclose a composition comprising a plurality of microcapsules each comprising an amphiphilic copolymer encapsulating Bacillus thuringiensis (i.e. the agrochemical, i.e. a bacteria), which can comprise further additives, including a UV screening agent and an agent to trigger pH dependent release at pH ≥ 8.5; wherein the encapsulated agrochemical has a slower release than un-encapsulated agrochemical, Bacillus thuringiensis (i.e. the agrochemical, i.e. a bacteria) is widely used to control lepidopteran pests in agriculture. Since Tu et al. disclose that microencapsule compositions containing Bacillus bacteria, i.e. active agent that improves plant pest resistance, and gum Acacia (i.e. as a thickener) can be coated onto a seed (e.g. a cotton seed), to form a film coating; wherein the microcapsules are about 5-15 µm in size, and the size is optimally uniform, to thus improve pest resistance and provide other key benefits, such as e.g. increased germination rate, plant height, whole plant fresh weight, whole plant dry weight, and shoot length; one of ordinary skill in the art would thus be motivated to employ microcapsules, each comprising an amphiphilic copolymer encapsulating Bacillus thuringiensis (i.e. the agrochemical, i.e. a bacteria), and about 5-15 µm and uniform in size, to further include gum Arabic, and to coat a seed with the resulting microcapsule composition, with the reasonable expectation that the resulting coated seed will thus successfully attain resistance to lepidopteran pests, and thus, being resistant in this manner, will exhibit increased germination rate, plant height, whole plant fresh weight, whole plant dry weight, and shoot length. 
Moreover, Bashir et al. manufacture their plurality of microcapsules based on a method that first requires forming a Pickering emulsion, and then transforming the Pickering emulsion into microcapsules when the interfacial nanoparticles that stabilize the Pickering emulsion are either linked or fused together to form a continuous wall by the solvent-instability locking mechanism. All this is complex and tedious, and the yield is not always great. Since Basak et al. disclose that Pluronic molecules (i.e. with the PEO-PPO-PEO triblock structure, CMC value of 0.725 wt%, and a HLB value of 18-23) above the critical micelle concentration, self-aggregate in aqueous solutions, thus et al. microcapsule by employing Pluronic P127 (i.e. HLB = 18-23) as the copolymer, with the reasonable expectation that the resulting microcapsule can be readily and conveniently manufactured by the self-aggregation process with good yield of spherical Pluronic micelles, which can be outfitted with additives such as the UV screening agent for UV protection and the pH trigger agent so that Bacillus thuringiensis release occurs only at pH ≥ 8.5, the midgut pH of the target lepidopteran pests.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 6, 2021 have been fully considered but they are not found persuasive. 
i) Applicant contends that “none of the cited references…teach or suggest” the claimed microcapsule size range; that “the Tu reference, which is cited as a motivation to coat seeds, shows a uniform film and not a plurality of microcapsules” and thus “if the Tu reference is incorporated, the combined teaching would not result in a seed coated with a plurality of capsules”, that “the references, either alone or in combination, do not show a uniform distribution”, that “Fig. 2C of Bashir…shows an un-uniform distribution”; and that “Claim 25 is further non-obvious because it excludes materials such as the Fe3O4 nanoparticles that would be present in the capsules formed by the cited combination of references”.  
The Examiner, however, would like to point out the following:
1. In contrast to Applicant’s assertion, Tu expressly teaches coating seeds with a microcapsule composition, wherein the microcapsules are 5-15 µm in size and optimally uniform, and wherein the microcapsules encapsulate Bacillus bacteria, are applied to the seeds to thus form a microcapsule film coating on the seed to improve pest resistance and provide other key benefits, such as e.g. increased germination rate, plant height, whole plant fresh weight, whole plant dry weight, and shoot length. Tu further teaches that gum Acacia is one agent that can be included to improve the uniformity of the microcapsule film coating.
2. Nothing in Bashir supports Applicant’s assertion that the microcapsules shown in Figure 2C are “un-uniform”. Bashir neither teaches that their microcapsules are “un-uniform” in size or should be “un-uniform” in size. Moreover, Applicant has not provided any hard evidence that their “uniform” microcapsules have a uniformity of size that is patentably distinct from the “un-uniform” microcapsules shown by Bashir in Figure 2C. 
3. Applicant’s assertion that claim 25 necessarily excludes Fe3O4 nanoparticles is baseless. Further, Applicant’s assertion that the microcapsules that one of ordinary skill in the art would arrive at in following the teachings of the cited prior art would necessarily contain Fe3O4 nanoparticles appears to be baseless as well. Applicant has certainly not pointed to where they find support for their assertion. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.